DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of application no. 16/569,440 (now US 10,830,518) is maintained.
The nonstatutory double patenting rejections over US pat. nos. 10,519,355; 10,053,607; 9,957,429; 9,957,430; 9,862,868; 9,828,537; and 9,725,632 are withdrawn.
Double Patenting
Claims 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/569,440 (now US 10,830,518). 
This rejection is no longer provisional because the application has issued as US 10,839,518.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:

    PNG
    media_image1.png
    76
    405
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    787
    405
    media_image2.png
    Greyscale


With respect to present claim 9, the claims of the patent do not appear to explicitly recite a global warming potential of at most 100.  Still, compositions with the same ingredients in overlapping amounts would have been expected to have the same properties.  MPEP 2112.01, II.
The claims of the patent read on the compounds and amounts presently claimed.  Thus, the present claims are rejected as nonstatutory double patenting.
Response to Arguments
	The Amendment, Terminal Disclaimer, and Remarks, all filed February 10, 2021, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
With respect to the rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of Application No. 16/569,440 (now US 10,830,518), the applicant argues that the heat cycle system in the patent represents an entirely different state of matter and statutory class of invention in comparison to the presently claimed working fluid.  The argument is not persuasive.  The heat cycle system includes a working fluid with the ingredients presently claimed.  See claim 8 of the patent.  The patent claims include other components such as a compressor, condenser, etc., but the fact remains that they also include a working fluid reading on the presently claimed working fluid.
Pointing to MPEP 2115, the applicant asserts that the presently claimed working fluid may represent a material or article that is worked on by an apparatus.  The assertion is not persuasive.  MPEP 2115 is directed to a material or article worked upon by apparatus in which the material or article worked upon does not limit the apparatus claims.  In this case, however,  
The statutory class of invention does not appear to be determinative.  For instance, claims in a utility patent may be rejected as double patenting over claims in a design patent.  MPEP 804, II.B.4.  Here, by the same token, the claims to a working fluid in the present application still may be subject to double patenting over the claims in a patent to a system with the working fluid.
A proper Terminal Disclaimer over the patent would overcome the rejection of record.  It is respectfully requested that this examiner be informed of any other applications, patents, or prior art which may read on the presently claimed invention. 
The prior art, present claims, and record as a whole have been carefully reviewed.  None of the prior art references, alone or in combination, teaches or suggests a working fluid with for heat cycle with the components, amounts, and all other limitations presently claimed.  The examples in the present Specification also show unexpectedly better results.
Of course this indication of allowable subject matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765